Exhibit 10.23

Translation from the Hebrew

Personal Employment Agreement

This personal employment agreement (this “Agreement”), entered into in Petach
Tikwa, on this 7 day of August, 2008

by and among

TEVA PHARMACEUTICAL INDUSTRIES LTD, an Israeli corporation at 5 Basel St.,
Petach Tikwa, Israel (the “Company”/“Teva”)

and

Eyal Desheh, holder of I.D. no. 051220309 of 49 Zamir Street, Mevasseret Zion
(the “Employee”).

 

WHEREAS, the Employee has been employed by the Company since April 28, 2008
(hereinafter the “Effective Date”) in the capacity of Chief Financial Officer;
and

 

WHEREAS, the parties wish to set forth the Employee’s terms of employment by
Teva in this Personal Employment Agreement, which contains all of the mutual
rights and obligations of the parties, towards each other, during the term of
this Agreement, all as set forth herein;

NOW, THEREFORE, THE PARTIES HAVE AGREED AS FOLLOWS:

 

1. General

 

  1.1 This Agreement exclusively sets forth the terms and conditions which apply
with respect to the employment of the Employee by Teva, as they are on the date
on which this Agreement is signed; in the event that the parties agree,
following the execution of this Agreement, to amend the Employee’s employment
terms, the terms of this Agreement shall be subject to such agreed amendments;
the parties hereby confirm that the compensation terms set forth in this
Agreement constitute fair consideration to the Employee given, (inter alia), his
managerial responsibilities.

 

  1.2 It is hereby declared and agreed that no collective and/or branch and/or
special bargaining agreements, which apply to the employees engaged by Teva,
shall apply to the Employee’s employment with Teva.

 

2. Position and Term of Agreement

 

  2.1

The Employee shall be employed as the Chief Financial Officer (CFO) of the
Company, reporting to the Chief Executive Officer of the Company. Teva shall be
entitled, at its sole discretion, to delegate to the Employee an additional
position or additional duties, or following consultation and coordination with
the Employee, employ him in a different position in Teva or in one of the
companies in the Teva Group (for the purposes of this Agreement, the “Teva
Group” shall be defined as Teva and any corporation of any type in which Teva
holds, directly or indirectly, at least 25% of the “means of control” (as such
term is defined in the Securities Law, 5728-1968)). It is hereby declared and
agreed that if the Employee does not agree to have another position delegated to
him as aforesaid, then the Employee shall be entitled to resign from his
employment at Teva by providing Teva



--------------------------------------------------------------------------------

Translation from the Hebrew

 

  with prior notice as specified in Section 14.1.1 below, and in such case the
Employee’s resignation shall be deemed as termination of employment by the
Company and the provisions of Section 16 below shall apply. In the event that
the Employee agrees to be employed in a different position, then the provisions
of this Agreement shall continue to apply, and the Employee shall be entitled to
all of his rights under this Agreement, unchanged (subject to the aforesaid
change in his position).

 

  2.2 The appointment of the Employee to the position aforementioned in
subsection 2.1, is effective as of the Effective Date and until the Agreement is
terminated in accordance with Section 14 below (the “Term”).

 

3. Undertakings of Employee

The Employee hereby undertakes as follows:

 

  3.1 To carry out his duties and responsibilities in the framework of his
employment with Teva responsibly, dedicatedly and faithfully as required from
his position in Teva, all subject to Teva’s policy, and to dedicate and devote
his full time, effort and attention, for the performance of the aforesaid duties
and responsibilities, in order to perform them in an efficient, skillful and
responsible manner and pursuant to the terms of this Agreement;

 

  3.2 Not to engage, during his employment with Teva, whether or not for
consideration, in any business, position, employment or engagement of any kind,
which is not part of his employment with Teva, without the prior written consent
of the CEO of Teva (it is hereby clarified that in the event that a
determination or decision pursuant to this Agreement is referred to the CEO of
Teva, such determination or decision can be made by any person authorized by the
CEO of Teva for such purpose, subject to the provisions of applicable law). Teva
shall not withhold its consent for the Employee to hold a public position or
other position unless the CEO of Teva believes that such position shall
adversely affect the Employee’s ability to carry out his duties at Teva, or that
such other position will create a conflict of interest between the Employee’s
position at Teva and his public position or other position;

 

  3.3 To inform Teva immediately regarding any issue or subject relating to Teva
or the Teva Group in which the Employee has a personal interest and/or which may
cause the Employee to be in a position of a conflict of interests with Teva.

 

4. Salary

 

  4.1 The Employee’s (gross) monthly salary is NIS 110,000, as of the date of
this Agreement, which amount includes all of the tosefet yoker amounts [costs of
living allowance increases and salary increases paid to employees in Israel
until and inclusive of the Effective Date (hereinafter the “Monthly Salary”).

 

  4.2 The Monthly Salary shall be adjusted:

 

  (a) according to the [tosefet yoker] living allowance rates which shall apply,
from time to time, after the Effective Date to all (economy) employees pursuant
to expansion orders. The aforesaid shall apply to the Monthly Salary as it shall
be at the time of the adjustment, and



--------------------------------------------------------------------------------

Translation from the Hebrew

 

  (b) according to the periodical wage increases, which shall be paid, from time
to time, to all employees after the Effective Date pursuant to expansion orders.
The aforesaid shall apply to the Monthly Salary as it shall be at the time of
the adjustment.

 

  (c) At the end of each year, the CEO of Teva shall review the evolvement of
the Employee’s salary and the Employee’s achievements during such year and
shall, determine in the CEO’s discretion, if the Employee’s salary should be
updated. If the CEO decides that the Employee is so entitled, the Monthly Salary
will be updated at the date and rate determined by the CEO, in the CEO’s
discretion, all subject to approvals required by law.

 

  4.3 The Employee hereby represents that he acknowledges and agrees that in
light of his position and duties, he shall not be deemed part of those employees
with respect to which the Hours of Work and Rest Law 5711-1951 applies, and
accordingly, the provisions of such law shall not apply to his employment.

 

  4.4 It is hereby clarified that the Employee shall not be entitled to receive
any other payment or compensation of any kind beyond the Monthly Salary and the
other payments and benefits specified in this Agreement, other than options or
other incentive based shares, including restricted stock units, unless otherwise
agreed between Teva and the Employee in writing.

 

  4.5 The Monthly Salary payable to the Employee pursuant to Section 4.1, as
adjusted pursuant to Section 4.2, alone shall constitute the basis for the
calculation of all deductions and contributions for various social benefits,
including, without limitation, contributions and deductions to the Pension Fund,
Managers Insurance, Provident Fund for Remuneration, Provident Fund for
Allowance and Personal Provident Fund for Severance (as such terms are defined
in Section 13 below), Advanced Study Fund (as defined in Section 8.1 below) and
any other purpose for which the deductions are calculated based on a percentage
of the salary.

 

  4.6 It is hereby clarified that any grants, participation amounts,
reimbursement of expenses and other benefits granted to the Employee by virtue
of this Agreement or derived therefrom, shall not constitute a component of the
Monthly Salary and shall not be taken into consideration with respect to the
calculation of any contributions or other benefits granted to the Employee by
virtue of this Agreement or derived therefrom and calculated based on the
percentage from the salary.

 

5. One Time Grant (Bonus)

At the beginning of each year, Teva’s CEO shall determine quantitative and/or
qualitative objectives for the Employee, based on the work plan for such year of
the unit or units of the Teva Group that are under the Employee’s
responsibility. Teva’s CEO shall examine, in the first quarter following the end
of the work year, the profitability of the Teva Group and of the aforementioned
unit or units in the previous year, and shall also examine if over such year
some or all of the aforementioned objectives were achieved, and shall decide
based on the results and in the CEO’s discretion, if the Employee should be
granted a one-time grant (bonus). In the event that the CEO shall decide to
grant to the Employee a bonus as aforesaid, then the



--------------------------------------------------------------------------------

Translation from the Hebrew

 

CEO shall, in his discretion, determine the date and rate of such bonus, all
subject to receipt of all approvals necessary according to any law. In any
event, the entitlement to such bonus and its rate shall be determined at the
CEO’s discretion.

 

5A. Options

The Employee shall be entitled, from time to time, to receive options to
purchase shares of the Company and/or restricted shares and/or other reward
mechanism which shall be determined in the framework of option plans which shall
be adopted by the Company (to the extent adopted). The entitlement of the
Employee to receive options and participate in the option plan, the number of
options granted to the Employee and their terms shall be subject to the
discretion of the CEO and the receipt of the approvals for the grant, as
required by law.

 

6. Car

According to the requirements of the Employee’s position, Teva shall provide the
Employee with a car owned or leased by Teva, and which the Employee shall use
during the term of his employment with Teva. Subject to the provisions of any
law, the Company shall bear all costs relating to the use and maintenance of the
car; The Employee undertakes to use the car in a reasonable and proper manner as
an owner takes care of its property.

 

7. Phone and Cellular Phone

 

  7.1 Teva shall reimburse the Employee for all expenses relating to the
maintenance of a telephone at his residence and the use of such phone, provided,
that the Employee uses the phone in a reasonable manner. Teva shall reimburse
the foregoing amounts according to the service provider invoices provided to
Teva by the Employee.

 

  7.2 Teva shall provide the Employee with a cellular phone and shall bear all
expenses with respect to the maintenance and use of such cellular phone,
provided, that the Employee uses such cellular phone in a reasonable manner.

 

8. Advanced Study Fund, Vocational Study and Membership in Vocational Unions

 

  8.1 For every month in which the Employee is employed, Teva shall make
contributions on the Employee’s behalf to an advanced study fund [Keren
Hishtalmut] (the “Study Fund”), in an amount equal to 7.5% (seven and one half
percent) of the Monthly Salary in such month, and shall deduct 2.5% (two and one
half percent) from the Monthly Salary, and transfer this amount to the Study
Fund. By signing this Agreement, the Employee hereby irrevocably grants Teva
power-of attorney to exercise the aforementioned deduction from the Employee’s
Monthly Salary.

 

  8.2 Subject to approval by Teva and Teva’s policies, the Employee shall be
entitled to receive from Teva full or partial participation with respect to
vocational studies and/or membership in vocational unions.

 

9. Group Life Insurance

For as long as Teva insures its senior employees, at its expense, with a group
policy life insurance (risks only), Teva shall also insure the Employee in said
policy, in an amount to be determined from time to time (if at all) by Teva, at
its discretion. In the event of the Employee’s passing (God forbid) during the
term of his employment with



--------------------------------------------------------------------------------

Translation from the Hebrew

 

Teva, Teva shall pay the insurance amount it receives from the insurance company
to the beneficiaries that the Employee has specified in a notice to Teva (and if
the Employee did not specify beneficiaries, or if the beneficiaries passed away
(God forbid) prior to the Employee, to the Employee’s legal successors pursuant
to law- subject to the terms of the policy), provided that the aforementioned
beneficiaries (or legal successors, as applicable) provided Teva with a signed
written confirmation, in the form to be determined by Teva, pursuant to which
they waive any claims and demands against Teva.

 

10. Vacation

 

  10.1 The Employee shall be entitled to annual vacation of 26 workdays for each
year of employment. The dates of the Employee’s annual vacation shall be
coordinated with Teva’s CEO. The Employee may utilize only 7 vacation days per
year, and accumulate the remaining vacation days only up to 52 vacation days,
unless Teva’s CEO approves in writing the accumulation of a higher number of
vacation days. Upon the termination of Employee’s employment, the Employee shall
be entitled to redeem the aforesaid accumulated vacation days.

 

  10.2 Sick days, which occur during the annual vacation, shall not be counted
as vacation days but as sick days.

 

11. Sick Leave

 

  11.1 The Employee shall be entitled to paid sick days for a period, which
shall not exceed an aggregate of up to one month per year of employment, which
shall accumulate during the Term, up to a maximum of 12 months’ sick leave. The
sick pay shall include the Employee’s Monthly Salary and the rest of the amounts
and benefits to which the Employee would have been entitled under this Agreement
if the Employee would have worked in Teva during his illness for which he is
entitled to receive payment as aforesaid, less any amount that the Employee is
entitled to receive with respect to the aforementioned illness period from the
Pension Fund and/or Managers Insurance (as defined in Section 13 below), and all
provided that the Employee provides Teva with medical confirmation as to his
illness.

 

  11.2 In the framework of the Employee’s forgoing entitlement to sick leave and
subject to such terms, the Employee shall be entitled to be absent from work in
order to care for an illness of a family member in accordance with the law,
without the right to accumulate. This absence shall be deemed as sick days of
the Employee.

 

  11.3 It is hereby declared and agreed that the payments to the Employee set
forth in Section 11.1 above and his insurance in the Pension Fund and Managers
Insurance as set forth in Section 13 below, are meant to also cover Teva’s
obligations according to the Sick Pay Law, 5736-1976.

 

11A Reserve Duty

In the event the Employee is summoned for reserve duty, Teva shall pay the
Employee the Monthly Salary and the other amounts and benefits that would have
been paid to the Employee under this Agreement if he would have worked during
said reserve duty, provided that the Employee reimburse Teva for any amounts he
receives in consideration for said reserve duty from the National Security
Institute or any other official authority.



--------------------------------------------------------------------------------

Translation from the Hebrew

 

12. Recreation Pay

Employee shall be entitled, after every year of employment, for payment of 12
recreation days (subject to the increase of the aforementioned number of days by
Teva (if at all), at Teva’s sole discretion). The daily rate of the recreation
pay, the payment conditions and other conditions with respect to recreation pay
shall be in accordance with Teva’s practice at such time and as it shall be from
time to time with respect to the rest of its employees.

 

12A. Clothing Allowance

The Employee shall be entitled to a clothing allowance in accordance with the
Company’s common practice in this regard, as shall be from time to time.

 

13. Employee’s rights to Pension, Severance and Remuneration

 

  13.1 For the purpose of this Agreement, the following terms shall have the
meanings set forth besides them:

“Statutory Arrangements” – Income Tax Regulations (Terms for Approving and
Managing Provident Funds), 5725-1964 (the “Income Tax Regulations”), Supervision
of Insurance Affaires Law, 5741-1981 (the “Supervision Law (Insurance)”),
Supervision of Financial Services (Provident Funds) Law, 5765-2005 (the
“Supervision Law (Provident Funds)”) as shall be in effect from time to time and
any law, regulation, decree or any statutory provisions that shall replace them
and/or supplement them.

“Pension Fund” – Old Deficit Pension Fund, Old Non-Deficit Pension Fund, New
Pension Fund and New General Fund, as defined in the Statutory Arrangements.

“Comprehensive Pension Plan” – pension plan that includes old-age allowance,
disability allowance and dependents’ allowance.

“Provident Fund” – fund or insurance plan that were authorized to be a provident
fund in accordance with the Supervision Law (Provident Funds).

“Personal Provident Fund for Severance” – Provident Fund designated for
severance managed in personal accounts in the name of the employees.

“Provident Fund for Remuneration” – Provident Fund designated for payment of
remuneration, not as part of a Pension Fund or a Managers Insurance.

“Provident Fund for Allowance” – Provident Fund designated for payment of
allowance not as part of a Pension Fund or a Managers Insurance.

“Managers Insurance” – insurance policy that includes a program for remuneration
insurance, severance and/or allowance for hired employees which is an insurance
fund, as defined in the Income Tax Regulations and in accordance with the
Supervision Law (Provident Funds).

“Insured Salary” – the Monthly Salary.



--------------------------------------------------------------------------------

Translation from the Hebrew

 

“Disability Insurance” – insurance for that portion of the Insured Salary which
is not insured under the Comprehensive Pension Plan and not insured under the
new general fund (basic plan), which guarantees the Employee a monthly
compensation from the insurance company in the event the Employee’s total or
partial, permanent or temporary, loss of ability to work in the profession or
business in which the Employee worked prior to the loss of ability to work.

“Aggregate Severance Payment Amounts in Funds” – the aggregate amounts
accumulated, in favor of the Employee in the Pension Fund, Managers Insurance,
Provident Fund and Personal Provident Fund for Severance from the Company’s
contributions to severance pay together with linkage differentials and earnings
of these amounts.

“Index” – consumer price index.

 

  13.2 It is hereby declared and agreed that the rights of the Employee to,
allowance, severance payment and remuneration will be insured according to the
Employee’s choice, as set forth in this Section.

 

  13.3 The Employee’s salary will be insured in one or more of the following: a
Pension Fund, Managers Insurance, Provident Fund for Remuneration, Provident
Fund for Allowance, Personal Provident Fund for Severance, and/or any
combination of the foregoing, according to the Employee’s choice. The Employee
will specify, in a notice to Teva, which part of the salary shall be insured in
each of the programs specified below (the “Insurance Arrangement”).

For the avoidance of doubt, it is hereby clarified that the accumulated
contributions according to the Insurance Arrangement shall not be made, in any
event, in an amount exceeding the Insured Salary.

The rate of compensation in each of the Provident Funds, subject to the
Insurance Arrangement, shall be as follows:

 

  13.3.1 Should the Employee elect the contributions be made to a Pension Fund,
the following percentages shall be contributed:

The Company shall contribute towards the Pension Fund an amount equal to 17.5%
of the part of the salary according to the Insurance Arrangement, out of which
12% shall constitute payment by the Company (of which: 6% shall constitute
payment for remuneration and 6% shall constitute the payment for severance
payment) and 5.5% shall constitute the payment by the Employee.

If the Employee is a member of an Old Deficit Pension Fund, and he elects to
continue to contribute to such fund, then the Company shall contribute to the
Old Deficit Pension Fund an amount equal to 20.5% of the part of the salary
according to the Insurance Arrangement, out of which 13.5% shall constitute
payment by the Company (of which 7.5% shall constitute payment for remuneration
and 6% shall constitute the payment for severance payment) and 7% shall
constitute the payment by the Employee.

In addition, the Company shall contribute to a Personal Provident Fund for
Severance an amount equal to 2.33% of the part of the



--------------------------------------------------------------------------------

Translation from the Hebrew

 

salary according to the Insurance Arrangement. This amount constitutes a
completion of the Company’s severance payment obligation.

 

  13.3.2 Should the Employee elect contributions to a Managers Insurance, the
following percentages shall be contributed:

The Company shall contribute an amount equal to 20.83% of the part of the salary
according to the Insurance Arrangement, out of which 15.83% shall constitute the
payment by the Company (of which 7.5% shall constitute payment for remuneration
and 8.33% shall constitute the payment for severance payment), and 5% shall
constitute the payment by the Employee.

In the event that according to the terms of the Managers Insurance, the
Disability Insurance component is not allocated from the remuneration, then the
Company shall contribute 5% for remuneration and up to 2.5% for Disability
Insurance.

 

  13.3.3 Should the Employee elect contributions to a Provident Fund for
Remuneration and/or Provident Fund for Allowance and/or Personal Provident Fund
for Severance, the following percentages shall be contributed:

The Company shall contribute to the Provident Funds an amount equal to 20.83% of
the part of the salary according to the Insurance Arrangement, out of which
15.83% shall constitute payment by the Company (of which: 7.5% shall constitute
the payment for remuneration and 8.33% shall constitute payment for severance
payment) and 5% shall constitute the payment by the Employee.

 

  13.4 In the event of an increase in the Employee’s Insured Salary, the
Employee shall be entitled to choose (in accordance with the Pension Fund
Articles of Association and the Statutory Arrangements) the Insurance
Arrangement, which will apply to the increase in the Insured Salary. The
Employee shall notify the Company with respect to such choice in accordance with
the Company’s policies regarding this matter. The provisions of Section 13.3
above shall apply to the Insurance Arrangement, which the Employee chose for the
increase in the Insured Salary.

It is agreed and declared that in case of an increase in the Monthly Salary of
the Employee, the Company shall not be obligated towards the Employee to
contribute to any of the Provident Funds its indebtedness for severance payment,
which derives (if at all) from the aforementioned increase, with respect to the
employment term prior to the salary increase.

 

  13.5 By signing this Agreement including all annexes, the Employee grants the
Company an irrevocable power of attorney to deduct from his salary the
contributions relating to the Insured Salary, and to transfer such amounts to
any of the Provident Funds included in the Insurance Arrangement, which he
chose, all as set forth in this Section 13.3 above.

 

  13.6 It is hereby agreed and declared that the managers insurance policies are
and shall continue to be owned by Teva until the termination of the Employee’s
employment with Teva.



--------------------------------------------------------------------------------

Translation from the Hebrew

 

14. Termination of Employment in Teva and Prior Notice

 

  14.1 The Employee’s employment with Teva shall terminate upon the occurrence
of one of the following events:

 

  14.1.1 Resignation of the Employee from Teva, by providing the Company with
prior notice as set forth herein. It is hereby agreed and declared that the
Employee may terminate this Agreement (resignation) at any time by giving Teva
nine months prior notice;

 

  14.1.2 It is hereby declared and agreed that Teva may, by the decision of
Teva’s CEO, terminate this Agreement at any time (dismissal), by giving the
Employee nine months prior notice, without derogating from Teva’s right to
immediately terminate the employment of the Employee with no prior notice as
specified in Section 14.2 below;

 

  14.1.3 Upon the retirement of the Employee to pension at the age of 67, or
upon mutual consent at any other time;

 

  14.1.4 Upon the passing (God forbid) of the Employee;

 

  14.1.5 In the event that the Pension Fund and/or Managers Insurance policy
provider recognizes the Employee as permanently and completely disabled (God
forbid);

 

  14.1.6 In the event that either party provides the other party with prior
notice as set forth in Sections 14.1.1 or 14.1.2 above, the following shall
apply:

 

  (a) Following the prior notice period, other than in the event that the
Employee is not entitled to such period as set forth in Section 14.2 below, this
Agreement shall terminate and the Employee’s employment by Teva shall terminate.
For the avoidance of doubt, it is hereby clarified that during the prior notice
period, the employer-employee relationship between the parties shall continue to
exist, and the Employee shall be entitled to receive each month the Monthly
Salary together with all additional benefits, including the car, to which he
would be entitled had such notice not been provided, except for an annual bonus
and grant of options.

 

  (b) Teva shall be entitled to waive the services of the Employee as CFO of the
Company during the prior notice period or any part thereof. For the avoidance of
doubt, it is hereby clarified that such waiver of the Employee’s services shall
not be deemed a waiver of his employment during the prior notice period for
purposes of an orderly transfer of his position and any other assistance that
may be required by the Company in connection with the Employee’s duties and
responsibilities.

 

  (c)

It is hereby clarified that in the event that Teva waives the Employee’s
services as CFO during the prior notice period or any part thereof in accordance
with section (b) above, the employer-employee relationship between Teva and the
Employee shall continue to exist and the Employee shall be



--------------------------------------------------------------------------------

Translation from the Hebrew

 

  entitled to receive, each month, his Monthly Salary and all the additional
benefits, including the car, to which he would be entitled if Teva had not
waived his services, except for an annual bonus and grant of options.

 

  14.2 Notwithstanding Section 14.1.2 above, Teva (by the decision of the CEO of
Teva and any other authorization required) shall be entitled to terminate the
Employee’s employment immediately and without prior notice, in the event of the
Employee’s breach of trust or other material breach of this Agreement by the
Employee, or if the Employee has committed a flagrant offense.

 

15. Termination of Employment Due to Retirement to Pension, Disability or
Passing (God forbid) or Dismissal

 

  15.1 In the event that the Employee shall no longer be an employee of Teva due
to retirement to pension as set forth in Section 14.1.3 or due to disability
(God forbid) as set forth in Section 14.1.5 or due to passing (God forbid) as
set forth in Section 14.1.4, the Employee (or his Beneficiaries, as applicable,
as defined in Section 19 below) shall be entitled to the following:

 

  15.1.1 To receive from Teva the appropriate letters addressed to the Pension
Fund, Provident Fund, to the insurer of the Managers Insurance and the Study
Fund regarding the termination of employment with Teva in a manner that will
enable the Employee to receive from the Pension Fund, Provident Fund, the
aforementioned insurer and from the Study Fund, the amounts and/or rights which
he is entitled to receive from them following the termination of his employment
with Teva under the aforementioned circumstances (including the remuneration
components and the Aggregate Severance Payment Amounts in the Funds).

 

  15.1.2 In addition to Section 15.1.1 above and the increment of the Aggregate
Severance Payment Amounts in the Funds to the extent performed pursuant to
Section 19.1 below, the Employee shall be entitled to a special retirement grant
for the time he was employed with the Company in his current position as set
forth in this Agreement, in an amount equal to the product of his most recent
Monthly Salary and the number of years the Employee was employed by Teva during
the period as of the Effective Date and ending on the date of termination of
employment (with a proportional calculation for part of a year); provided,
however, that in no event shall the Employee (or, if applicable, his
Beneficiaries, as defined in Section 19.2 below) be entitled to receive from
Teva an amount which, together with the accumulated Aggregate Severance Payment
Amounts in the Funds with respect to contributions made during the period as of
the Effective Date and ending on the date of termination of employment, shall
exceed the amount equal to the product of 200% of the Employee’s most recent
Monthly Salary and the number of years the Employee was employed by Teva during
the period as of the Effective Date and ending on the date of termination of
employment (with a proportional calculation for part of a year).

 

  15.2

In the event that the Employee shall no longer be an employee of Teva due to
dismissal as set forth in Section 14.1.2 above, other than dismissal pursuant to
the circumstances set forth in Section 14.2 above, then on the employment



--------------------------------------------------------------------------------

Translation from the Hebrew

 

  termination date as specified in Section 14 above, the Employee shall be
entitled to receive what is set forth in Sections 14.1.6, and 15.1.1 as well as
the grant set forth in Section 15.1.2 above.

 

  15.3 In the event that the Employee retired by reason of his reaching the
retirement age (pension), and it turns out that the rate at which his Monthly
Salary increased over the three years preceding his retirement to pension is
less than the rate of the increase of the Index during the same preceding three
years, then for the purposes of the calculation of the retirement grant which
the Employee is entitled to pursuant to Section 15.1.2, and for such purpose
only, the last Monthly Salary of the Employee shall be deemed to have been
adjusted at the full rate of the increase in the Index during the aforementioned
3-year period.

 

16. Resignation Which is Deemed As Dismissal According to Law

In the event that the Employee shall no longer be an employee of Teva due to
resignation which is deemed according to the Severance Pay Law, 5723-1963 as
dismissal, or due to the circumstances specified in Section 2.1 above with prior
notice in accordance with Section 14.1.1 above, the Employee shall be entitled
to receive what is set forth in Sections 14.1.6 and 15.1.1 as well as the grant
set forth in Section 15.1.2 above.

 

17. Other Resignation

In the event that the Employee shall no longer be an employee of Teva due to
resignation not under the circumstances specified in Section 16 above, then the
Employee shall be entitled to receive what is set forth in Section 14.1.6, the
letters set forth in 15.1.1 and in addition, the Employee (or his Beneficiaries,
as applicable, as defined in Section 19 below) shall be entitled to receive from
Teva a retirement grant in the amount equal to the product of 50% of his most
recent Monthly Salary and the number of years the Employee was employed by Teva
during the period as of the Effective Date and ending on the date of termination
of employment (with a proportional calculation for part of a year); provided,
however, that in no event shall the Employee (or, if applicable, his
Beneficiaries, as defined in Section 19.2 below) be entitled to receive from
Teva an amount which, together with the accumulated Aggregate Severance Payment
Amounts in the Funds with respect to contributions made during the period as of
the Effective Date and ending on the date of termination of employment, shall
exceed an amount equal to the product of 150% of the Employee’s most recent
Monthly Salary and the number of years the Employee was employed by Teva during
the period as of the Effective Date and ending on the date of termination of
employment (with a proportional calculation for part of a year).

 

18. Dismissal Under the Circumstances Set Forth in Section 14.2 Above

 

  18.1

The provisions set forth in Sections 15, 16 and 17 above and the end of
Section 19.1 below shall not apply to the Employee in the event that the
Employee shall no longer be an employee of Teva under the circumstances detailed
in Section 14.2 above. In such an event, the Employee shall be entitled to
receive from Teva the appropriate letters regarding his termination of
employment with Teva, addressed to the Pension Fund, Provident Fund, and the
insurer of the Managers Insurance, pursuant to which the Employee shall be
entitled to receive from the Pension Fund, Provident Fund and aforementioned
insurer, the amounts accumulated in such funds to the Employee’s benefit from
the contributions of the parties to remuneration together with linkage
differentials and earnings on such contributions, and



--------------------------------------------------------------------------------

Translation from the Hebrew

 

  Teva shall be entitled to the amounts accumulated in such funds that
constitute the Aggregate Severance Payment Amounts in the Funds. In the event
that the Employee has paid Teva an amount equal to the Aggregate Severance
Payment Amounts in the Funds, then the Employee shall be entitled to receive
from Teva letters as specified in Section 15.1.1 above without any reservations
and in a manner which will allow him to receive from the addressees of the
letters all the amounts and rights which he is entitled to receive from them
following the termination of his employment, as if such termination of
employment was performed under the circumstances set forth in Section 15.1.1. In
addition, the Employee shall be entitled to receive a letter addressed to the
Study Fund according to which he will be entitled to receive only part of the
contributions accumulated in the Study Fund that were contributed by the
Employee, and Teva shall be entitled to the employer contributions made by Teva
to the Study Fund.

 

  18.2 For the removal of doubt, it is hereby declared and agreed that the
dismissal of the Employee under the circumstances set forth in Section 14.2
above constitute dismissal under circumstances which justify depriving Employee
of severance pay and of the retirement grant as specified in Sections 15.1.2 and
17 above, and also the right to receive prior notice with respect to his
dismissal.

 

19. Teva Payments on Account of Severance Pay to the Pension Fund, Approved Fund
and Managers Insurance Shall Be In Lieu of Teva’s Obligation to Pay Severance
Payment

 

  19.1 It is hereby declared and agreed that the contributions made by Teva on
account of severance pay, to the Pension Fund, Provident Fund and Managers
Insurance as specified in Section 13 above, shall be lieu of any payment of
severance pay to the Employee (or to the dependents of the Employee pursuant to
law, to the extent applicable), and by paying these aforementioned payments,
Teva shall be deemed to have fulfilled its obligation pursuant to law to pay the
Employee (or to the dependents of the Employee pursuant to law, to the extent
applicable) severance pay; provided, however, that in the event that the
Aggregate Severance Payment Amounts in the Funds are less than the amount of
severance payment to which the Employee is entitled to under law, then Teva
shall pay the Employee (or to the Beneficiaries, as defined in Section 19.2
below) the difference.

 

  19.2

In this Agreement the term “Beneficiaries” shall mean: those beneficiaries whom
the Employee determined in a written notice to the Pension Fund, approved fund
and the insurer of the Managers Insurance, and in the absence of such
determination, the executers of Employee’s estate or Employee’s legal heirs;
provided however, that if the Employee left dependents who are legally entitled
to severance payment in the event of his passing (God Forbid), then the term
“Beneficiaries” shall apply to such dependents for the purpose of the
entitlement to receive the Aggregate Severance Payment Amounts in the Funds (or,
depending on the circumstances, the portion of same equal to the amount of
severance payment to which the Employee’s dependents are entitled under
applicable law). In the event that the Aggregate Severance Payment Amounts in
the Funds are lower than the severance payment amounts the Employee’s dependents
are entitled to under applicable law, then the term “Beneficiaries” shall also
apply to the dependents with respect to the right to receive from Teva a portion
of the retirement grant paid in accordance with the aforementioned Sections
15.1.2 and 17, as applicable, in



--------------------------------------------------------------------------------

Translation from the Hebrew

 

  an amount equal to the increment between the severance payment they are
entitled to in accordance with applicable law and the Aggregate Severance
Payment Amounts in the Funds.

 

20. Confidentiality and Disclosure of Information

The Employee hereby undertakes:

 

  20.1 To maintain in confidence and not to disclose, reveal or deliver, whether
during his term of employment by Teva or thereafter, to any person or entity,
any trade secrets or other confidential information of Teva or the Teva Group,
or which relate, directly or indirectly to Teva or the Teva Group or their
property, business, affairs, clients, suppliers, people or entities affiliated
with them or who come into contact with them, including, without limitation,
information relating to the methods, research or manufacturing processes,
formulas, compounds, inventions, developments, discoveries, improvements,
machinery, modals, devices, magnetic films, software, information contained in
computers, preservation of information methods, disks, diskettes, drawings,
plans, communications, specifications, reports, prices, calculations, fees, work
conditions in Teva and the Teva Group or terms of other agreements which relate
to Teva or the Teva Group and documents of Teva or the Teva Group, whether the
Employee became aware of the secrets, information, magnetic films, software,
preservation of information methods, diskettes, drawings, plans, communications,
specifications, reports, prices, calculations and other documents, as a result
of his employment with Teva or whether they became known to him in any other
manner; The Employee hereby confirms that all of the secrets, information,
magnetic films, software, preservation of information methods, diskettes,
drawings, plans, communications, specifications, reports and other documents, as
aforementioned, are the sole property of Teva and that he does not and will not
have any claims of any kind with respect thereto or arising therefrom, and that
he will not make any use of the aforementioned, whether for himself or for
others, during his employment term and any time thereafter, other than as needed
for his work and during his term of employment.

In this Section 20.1, the term “secrets” shall include information regarding
salaries, bonuses and benefits paid or granted to the Employee by Teva under
this Agreement.

 

  20.2 To disclose to Teva any information of any kind that may benefit Teva,
which came to his attention during his employment with Teva, and not to make use
of any such information other than for the benefit of Teva and in the framework
of his employment with Teva.

 

21. Non-Competition

The Employee hereby undertakes, for a period of 12 months after the termination
of his employment by Teva (i.e. from the date on which the employer-employee
relationship with Teva ends), not to engage, directly or indirectly, in any
business, position, work or any other engagement that competes with the business
of Teva or any company in the Teva Group, including as consultant, unless he
receives Teva’s prior written approval.



--------------------------------------------------------------------------------

Translation from the Hebrew

 

22. Intellectual Property

The Employee undertakes to promptly disclose to Teva’s management, all
inventions, developments, modifications, formulae, processes, materials,
software programs, know-how, discoveries and ideas, whether or not patentable or
copyrightable, invented, conceived, made or reduced to practice by the Employee,
either alone or jointly with others, during the Employee’s employment with Teva
and/or the Teva Group, and due to his employment with Teva and/or the Teva Group
as aforesaid, and to provide Teva as soon as possible with full details
regarding same. The Employee declares and agrees that all inventions,
developments, modifications, formulae, processes, materials, software programs,
know-how, discoveries and ideas are the sole property of Teva, and Employee
undertakes to execute any document which requires his signature by Teva in order
to register the aforementioned intellectual property in the name of Teva and to
ensure Teva’s ownership of same, and to act with respect to such intellectual
property in accordance with Teva’s policies regarding this matter.

 

23. Taxes and Mandatory Payments

The Employee hereby represents that he is aware of, and agrees, that the
payments and benefits of any kind granted to him under this Agreement or derived
therefrom, shall be subject to income tax deductions and other mandatory
deductions which Teva is required to deduct by law, as shall be in effect from
time to time, and further represents that nothing in this Agreement shall be
construed as imposing on Teva the obligation to pay taxes or any other
obligatory payment imposed on the Employee due to any payment or benefit as
aforesaid, other than Teva’s undertaking to pay for the taxes related to the use
of a car and phone as set forth in Sections 6 and 7 above, respectively, in the
amount of tax imposed on the Employee with respect to the payment of such
expenses to the Employee.

 

24. Return of Car, Equipment and Documents

 

  24.1 Upon the termination of Employee’s employment with Teva (or immediately
prior to the termination of the employment with Teva, as applicable) the
Employee shall be obligated to:

 

  24.1.1 Return to Teva the car and cell phone provided to him by Teva.

 

  24.1.2 Return to Teva and/or company in the Teva Group, as applicable,
immediately prior to the termination of his employment with Teva all of the
specifications, plans, drawings, formulae, correspondence, diskettes, reports
and other documents of any kind, whether in original form or pictures, printed
or photocopied versions which belong to Teva, including any objects which belong
to Teva and may be in the Employee’s possession or under his control at such
time.

 

  24.2 In the event that the Employee breaches any of his obligations under
Sections 20, 21, 22 or this Section 24, the Employee shall be obligated to
compensate Teva for the damages caused to and/or expenses incurred by Teva as a
result of such breach, including legal fees, attorney fees and VAT according to
law, without derogating from any other or additional relief and/or remedy to
which Teva is entitled pursuant to the terms of this Agreement or any law, as a
result of the aforementioned breach, and without derogating from Teva’s right to
compensation and any other or additional relief and/or remedy to which Teva
shall be entitled, pursuant to the terms of this Agreement or any law in
connection with the breach of any of the Employee’s obligations or undertakings
according to other provisions of this Agreement.



--------------------------------------------------------------------------------

Translation from the Hebrew

 

25. Notices

 

  25.1 Any notice that a party wishes to send to the other party, relating to
this Agreement or resulting therefrom, shall be sent by registered mail, and
shall be deemed delivered to its recipient 72 hours after being mailed by
registered mail, or shall be hand delivered to the other party. For the purpose
of this Section 25.1, hand delivery to Teva shall mean the delivery to the CEO
of Teva.

 

  25.2 The addresses of the parties for the purposes of this Agreement shall be
as follows:

Teva- of 5 Basel St., Petach Tikwa

Employee- 49 Zamir St. Mevasseret Zion POB 84056, 90805

IN WITNESS WHEREOF, the parties have executed this Agreement:

 

/s/ Teva Pharmaceutical Industries Ltd.                /s/ Eyal
Desheh                                              Teva Pharmaceutical
Industries Ltd.    Eyal Desheh